 

 

 

AO 442 (Rev. 11/11) Arrest Warrant

 
      
 

 

  

 

 

 

 

  
  

 

 

i
UNITED STATES DISTRICT) CO UR ap 29 ong
for the
District of Alaska | \nited States Marshals Service
District of Alaska |
UNITED STATES OF AMERICA )
) Case Number: 3:19-CR-00037-SLG-DMS
VS. a SOMES ie Oey “wipes ave i wy 5 ee PS
JAMES BUSTER BOWEN ) | eB” "032 Rate
Defendant cheered NCIC et Bo 22 - "ORD,
ariered APSIN ___ de comitantetieagteeecscegen
ARREST W ARRANT™ed NCIC os en vee
Z f, =m
To: Any authorized law enforcement officer SHIVER AP SIN oss enn:

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) James Buster Bowen

>

 

who is accused of an offense or violation based on the following document filed with the court:

XI Indictment C) Superseding Indictment ClInformation ([)Superseding Information § [JComplaint

CL] Probation Violation Petition [1 Supervised Release Violation Petition L1 Violation Notice LJ Order of the Court

This offense is briefly described as follows:

21:841 (a)(1), (b)(1)(C) POSSESSION WITH INTENT TO DISTRISUTE HEROIN - Count 1

 

 

 

Date: March 21, 2019 . Cc. , Deputy Clerk
=~ __Issuing officer’s signature
City and state: Anchorage, Alaska Lesley K. Allen, District Court Executive/Clerk of Court

 

 

Printed name and title

 

Return

 

This warrant was received on (date) 3/22 20) 19 , and the person was arrested on (date) 4 Oe D2) /
at (city and state) Ay hx of , A K

Date: 3/26 [ow ig”

  
  

  

 

~ f Arresting officer’s signatyré

(iP Fz Lhndbee Dike ly

Printed name and title ©

 

 

 
